Citation Nr: 9933114	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-10 802	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES


1. Entitlement to nonservice-connected death pension 
benefits.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.  He died on August [redacted], 1987.  The 
appellant is his widow.  Her claim comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 1998 
determination of the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO), which denied 
the appellant DIC and nonservice-connected death 
pension benefits.  

In June 1998, the RO issued a Statement of the Case (SOC), 
which noted entitlement to death benefits as the sole issue 
on appeal.  However, therein, the RO provided the appellant 
all regulations applicable to both death pension and DIC 
claims, and discussed both issues.  Therefore, both issues 
are now before the Board for appellate review.  The latter 
issue is addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The appellant received an annual income of $10,227.00 in 
the form of Social Security Administration (SSA) benefits for 
the year 1998.

2.  The appellant has no dependents.

3.  The maximum amount of allowable income for a surviving 
spouse with no dependents in 1998 was $5,808.00. 



CONCLUSION OF LAW

Entitlement to nonservice-connected death pension benefits is 
legally precluded.  38 U.S.C.A. §§ 101(8), 1521(j), 1541 
(West 1991); 38 C.F.R. §§ 3.3(3), 3.23 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that she is entitled to some benefits 
from the VA because the veteran, her husband, served on 
active duty during a period of war and was honorably 
discharged prior to his death.  The surviving spouse of a 
veteran is entitled to receive VA improved nonservice-
connected death pension if the veteran had qualifying service 
under 38 U.S.C.A. § 1521(j) (West 1991), or, at the time of 
death, was receiving or entitled to receive compensation for 
a service-connected disability based on service during a war.  
38 U.S.C.A. § 1541(a).  In this case, the veteran served on 
active duty from October 1941 to October 1945.  This period 
represents service of more than ninety days during World War 
II, a period of war.  See 38 U.S.C.A. § 101(8).  Therefore, 
the veteran had qualifying service under 38 U.S.C.A. 
§ 1521(j).

Notwithstanding the above, the surviving spouse must also 
have an annual income that does not exceed the applicable 
maximum annual pension rate specified in 38 U.S.C.A. § 1541.  
See also 38 C.F.R. § 3.23.  In a VA Form 21-534 (Application 
for Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child) received in 
April 1998, the appellant reported that she received no 
income in 1998.  Thereafter, the RO contacted SSA for 
verification of the appellant's income.  According to 
computerized data from SSA, the appellant received $852.30 
monthly in SSA benefits.  This translates to annual income of 
$10,227.00.  The maximum annual rate of improved death 
pension for a surviving spouse with no dependents in 1998 was 
$5,808.00.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23; VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Change 27, 
Appendix B (Mar. 11, 1998).

Inasmuch as the appellant had an annual income that exceeded 
the applicable maximum annual pension rate specified in 
38 U.S.C.A. § 1541 for 1998, entitlement to nonservice-
connected death pension benefits is legally precluded.  The 
law in this case is dispositive; thus, the appellant's claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.


REMAND

A review of the record reflects that additional development 
by the RO is necessary before the Board proceeds in 
adjudicating the appellant's DIC claim.  A claimant of DIC 
benefits is entitled to service connection for the cause of 
the veteran's death if a disability of service origin caused, 
hastened or substantially and materially contributed to the 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

DIC benefits may also be paid to a deceased veteran's 
surviving spouse in the same manner as if the veteran's death 
is service connected when the veteran's death was not caused 
by his or her own willful misconduct, the veteran was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability that either was 
continuously rated totally disabling (schedularly or based on 
unemployability) for a period of 10 or more years immediately 
preceding death, or was continuously rated totally disabling 
(schedularly or based on unemployability) from the date of 
the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

A Certificate of Death shows that the veteran died on August 
[redacted], 1987, at the age of 69, as a result of cardio/pulmonary 
arrest due to atherosclerosis.  Another significant condition 
that contributed to the death, but did not relate to the 
cause thereof was noted as "was being treated for CA by 
VAH."  At the time of the veteran's death, the veteran was 
not service connected for any disability, but it is unclear 
whether a claim for service connection was pending.  In June 
1986, the veteran filed a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), which the RO 
construed as a claim for pension only.  The veteran listed 
several medical conditions, including cancer, on his 
application, but did not specifically indicate whether he was 
seeking service connection for those conditions.  
Accordingly, this claim must be remanded for the RO to make 
such a determination.  

In addition, there are medical records missing from the 
claims file that need to be obtained.  For instance, the 
claims file does not contain the veteran's service medical 
records, VA outpatient treatment and hospitalization records 
mentioned in the veteran's death certificate, or the records 
of the veteran's treatment immediately preceding his death.  
As these records may be pertinent to the appellant's DIC 
claim, on Remand, the RO should endeavor to secure and 
associate them with the claims file.

To ensure that the appellant is given sufficient 
consideration with regard to her appeal, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims file the veteran's 
service medical records, records of his 
VA treatment for all conditions listed on 
the veteran's initial claim for 
compensation and pension received in June 
1986, and records of his VA treatment 
immediately preceding his death in August 
1987.

2.  After the above records are received, 
the RO should readjudicate the 
appellant's DIC claim.  In making its 
determination, the RO should consider 
whether the veteran filed a claim for 
service connection in June 1986.  If the 
benefit sought is not granted, the 
appellant should be furnished a 
Supplemental Statement of the Case, and 
afforded an opportunity to respond 
thereto before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the appellant's 
claim.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal; however, no action is required until she 
is otherwise notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

